Citation Nr: 0003627	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-03 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to March 
1945, and died on April [redacted], 1997.  The appellant is 
the veteran's widow.  

This matter arises from an October 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which denied the benefit 
sought.  The appellant filed a timely appeal, and the case 
has been referred to the Board of Veterans' Appeals (Board) 
for resolution.  


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
April [redacted], 1997, of chronic obstructive pulmonary 
disease (COPD) and of an anxiety reaction.  

2.  At the time of the veteran's death, a 100 percent 
disability evaluation was in effect for a service-connected 
anxiety reaction.  

3.  The appellant's claim for entitlement to service 
connection for the cause of the veteran's death is supported 
by sufficient competent evidence to make the claim plausible 
and capable of substantiation.  


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
the cause of death.  See 38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly autopsy reports.  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.   

The threshold question for the Board, however, is whether the 
appellant has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation, or meritorious on its own.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In a case such as this, where the 
determinative issue involves a question of medical causation, 
competent medical evidence in support of the claim is 
required for the claim to be found well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

To establish that a claim for service connection is well 
grounded, three elements must be satisfied.  First, there 
must be evidence of an incurrence or aggravation of a disease 
or injury in service.  Second, there must be competent (i.e. 
medical) evidence of a disability existing at the time of the 
veteran's death.  Third, there must be evidence of a nexus or 
link between the in-service injury or disease and the 
disability listed as the cause of death, as shown through the 
medical evidence.  See Epps, supra.  Lay or medical evidence, 
as appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The record shows that the veteran died on April [redacted], 1997.  
His causes of death were listed on his Certified Abstract of 
a Certificate of Death as COPD and an anxiety disorder.  A 
review of the record shows that service connection was 
granted for an "anxiety reaction with tension, headaches, 
and weight loss" by a rating decision of March 1945.  The 
veteran was assigned an initial 30 percent disability rating, 
effective from March 13, 1945.  Over time the veteran's 
assigned disability rating for his anxiety disorder was 
steadily increased.  In June 1970, the veteran's assigned 
disability evaluation for his anxiety disorder was increased 
to 50 percent, effective from March 7, 1970.  By a December 
1990 rating decision, the veteran's assigned disability 
rating was increased to 70 percent, effective from July 24, 
1990, and by a May 1996 rating decision, his assigned 
disability evaluation was increased to 100 percent, effective 
from March 25, 1996.  

VA rating examinations dated in October 1992 and in May 1996 
show that the veteran had anxiety symptoms including 
apprehension, abdominal distress, tremulousness, edginess, 
occasional worry associated with chest pains, shortness of 
breath, dry mouth, and a desire to retreat from people.  

VA Form 119, dated in September 1997, reflects that one of 
the veteran's treating physicians, Peter A. Mason, M.D., of 
Genesis Eldercare, was contacted by the RO.  The contact note 
indicates that Dr. Mason stated that the veteran's anxiety 
disorder was a significant contributor to his death, although 
not the direct cause of death.  The veteran also had a 
personality disorder.  According to a final summary report, 
dated in April 1997, submitted by Dr. Mason, the veteran's 
final diagnoses included steroid-dependent COPD; 
osteoporosis, s/p compression fractures; anxiety disorder; 
personality disorder; depression; and s/p deep vein 
thrombosis.  

The Board has evaluated the above discussed evidence, and 
concludes that the veteran's death certificate, which lists 
an anxiety disorder among the causes of death, and the 
September 1997 VA contact report indicating that Dr. Mason 
stated that the veteran's anxiety disorder was a significant 
contributing factor to his death, which viewed in conjunction 
with the medical evidence, provides sufficient evidence that 
the veteran suffered from his service-connected anxiety 
disorder at the time of his death.  The Board also finds that 
Dr. Mason's statement and the causes of death listed on the 
veteran's death certificate provide the required medical 
nexus between the service-connected anxiety disorder and the 
veteran's ultimate death.  Therefore, the Board concludes 
that the appellant's claim for service connection for the 
cause of the veteran's death is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  


ORDER

The appellant's claim for service connection for the cause of 
the veteran's death is well grounded, and her appeal with 
respect to this issue is granted to that extent only.  


REMAND

Given that the appellant has presented evidence, which, as 
discussed, establishes a well-grounded claim for service 
connection for the cause of the veteran's death, the Board 
observes that the VA has a further obligation to assist her 
in the development of evidence to support her claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra.  The appellant has 
established that the veteran's service-connected disability, 
an anxiety reaction for which a 100 percent disability rating 
was in effect at the time of his death, was listed on his 
death certificate as being a direct or contributing cause of 
his death in addition to COPD.  Further, the veteran's 
treating physician, Dr. Peter Mason, stated in September 
1997, that the veteran's service-connected anxiety disorder 
was a "significant contributing factor" in causing his 
death, although it was not the "direct" cause.  

The appellant contends that service connection for the cause 
of the veteran's death is warranted because his service-
connected anxiety disorder was listed among the causes of 
death on the death certificate.  Given that the Board has 
determined that the veteran's death certificate and Dr. 
Mason's September 1997 statement provide competent medical 
evidence of a service-connected disability existing at the 
time of the veteran's death, and establish the required nexus 
between the cause of death and the service-connected anxiety 
disorder, the Board finds that further development of the 
case is necessary.  To this end, the Board finds that Dr. 
Mason should be contacted, and asked to elaborate further on 
his September 1997 statement that the veteran's anxiety 
disorder was a significant contributing factor in causing his 
death.  In addition, following receipt of Dr. Mason's 
response, the Board finds that the veteran's claims file 
should be referred to the appropriate medical specialist for 
an additional opinion as to the effect of the veteran's 
service-connected anxiety disorder on his death, particularly 
in light of Dr. Mason's September 1997 statement and the 
causes of death listed on the veteran's death certificate.  

The October 1997 letter to the appellant notifying her of the 
denial of her claim for dependency and indemnity compensation 
reflects that one of the reasons her claim was denied was 
because the veteran was not continuously rated as totally 
disabled for a period of 10 or more years immediately 
preceding death.  The notice of disagreement indicates 
disagreement with the denial of dependency and indemnity 
compensation.  A statement of the case with respect to the 
appeal of entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 has not been issued.  
Where there is a notice of disagreement, a remand, not 
referral, is required by the Board.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, in order to afford the appellant every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  Therefore, the case is REMANDED for the following 
action:  

1.  After obtaining any necessary 
authorization, the RO should contact Dr. 
Mason and request, for the record, 
further written elaboration with respect 
to the basis for his statement that the 
veteran's service-connected anxiety 
disorder, listed as a cause of death on 
his death certificate, significantly 
contributed to his death.  Following 
receipt of Dr. Mason's response, such 
document should be associated with the 
veteran's claims file.  If no response 
from Dr. Mason is forthcoming, the RO 
should proceed with the remaining 
development.  

2.  Then veteran's claims file, to 
include any additional evidence 
associated with it, should be referred to 
the appropriate medical expert to 
determine whether the veteran's service-
connected anxiety reaction contributed to 
his death or materially influenced the 
acceleration of his death, and, if so, 
the extent to which the service-connected 
disability contributed to death or 
materially influenced the acceleration of 
his death.  The medical reviewer is 
requested to review the veteran's claims 
file and offer an opinion as to whether 
it is at least as likely as not that a 
causal connection exists between the 
veteran's service-connected anxiety 
disorder and his death, particularly in 
light of Dr. Mason's September 1997 
statement to that effect.  The reviewing 
medical expert should include a complete 
rationale for all opinions expressed.  

3.  After ensuring full compliance with 
the directives discussed above, the RO 
should then adjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death, taking into 
account all relevant evidence and all 
relevant statutes and regulations.  If 
the determination remains unfavorable to 
the appellant, she and her representative 
should be furnished with a supplemental 
statement of the case, and be provided 
with an opportunity to respond prior to 
referring the case back to the Board for 
further action.  

4.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318.  
All appropriate appellate procedures 
should then be followed.

The purposes of this REMAND are for additional development 
and to afford due process.  The Board does not intimate any 
opinion as to the merit of this case, either favorable or 
unfavorable, at this time.  The appellant is free to submit 
any additional evidence she desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant until she is further notified.  

		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 



